This is a bill in equity by the trustee under a declaration of trust dated March 14, 1958. The bill alleges that since March 17, 1958, the plaintiff has been the owner of certain land, formerly flats beneath the waters of that part of the Charles River in Cambridge known as the Charles River Basin; and that the defendant has erected on the plaintiff’s property piling, floats and structures which the plaintiff seeks to have removed. The plaintiff appeals from a final decree dismissing the bill. The evidence is reported, but the judge filed no report of the material facts found by him. There was no error. The plaintiff tried to trace his title to one Joseph Sargent who had “some interest,” not more fully described, in the submerged premises from December 6, 1909, to June 24, 1910. To carry back title to an earlier date, the plaintiff cites Crocker v. Champlin, 202 Mass. 437, 440 (decided June 1, 1909), where it was said that the plaintiffs were “the owners of many acres of flats in the Charles River,” and that their “title ... to the flats is under the Colonial Ordinance of 1647.” It was stipulated that the land in the case at bar is part of the land involved in the Crocker case. There is nothing to show that the owners in that case ever conveyed this interest to Sargent, or that Sargent owned a fee simple, or that his ownership extended back in an unbroken chain to the Colonial Ordinance of 1647.

Decree affirmed with costs of appeal.